Citation Nr: 0311879	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from November 1987 to 
September 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1997 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO confirmed and continued a 
noncompensable (i.e., 0 percent) rating assigned for the 
postoperative residuals of a ligamentous repair of the medial 
collateral and anterior cruciate ligaments of the right knee 
with chronic synovitis.

On VA Form 9, dated in January 1999, the veteran stated that 
he had lower back pain and numbness of the left side as 
result of shifting weight from his service-connected right 
knee to prevent pain and swelling.  It appears, then, that he 
is raising claims for secondary service connection for a low 
back disorder and for a disorder manifested by numbness of 
the left side of the body.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Neither issue has been 
developed for appellate review, however.  38 C.F.R. § 20.200.  
Accordingly, they are referred to the RO for all appropriate 
development and consideration.  

FINDING OF FACT

As a result of his right knee disability, the veteran has 
subjective complaints of pain and swelling; the knee joint is 
stable, and he does not have arthritis, any associated 
limitation of motion or dislocated semilunar cartilage.

CONCLUSION OF LAW

A compensable rating is not warranted for the right knee 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection was granted for a right knee disability 
and a 10 percent rating was assigned, effective July 1990.  A 
noncompensable rating was later assigned for a right knee 
disability following the veteran's failure to report for a 
review examination scheduled for October 1994.  

A report of a service department medical board shows that, in 
May 1988, the veteran sustained a twisting injury to the 
right knee.  He initially presented with effusion and a 
locked knee, and the assessment was that he had a bucket 
handle tear.  Arthroscopy demonstrated a medial collateral 
ligament rupture.  It was found that he had some peripheral 
detachment of the posterior corner of the medial meniscus and 
synovial hemorrhage confirming a medial collateral posterior 
oblique ligament injury.  The veteran underwent an open 
ligamentous repair and imbrication of the medial collateral 
posterior oblique ligaments.  The diagnosis was medial 
collateral and posterior oblique rupture of the right knee.  
He was referred for discharge by reason of the right knee 
disability.  

A statement was received from veteran in December 1997.  He 
related that he experienced painful motion and recurrent 
lateral instability of the right knee.  In a subsequent 
statement dated in August 1999, the veteran related that he 
experienced constant swelling of the knee.  He pointed out 
that he had swelling and locking of the right knee, if he 
left the joint bent at a 45 degree angle for more longer than 
20 minutes.



An examination was performed for VA in July 1999 at a prison 
where the veteran was incarcerated.  It was reported that he 
wore an elastic knee support and took Motrin for knee pain.  
He indicated that standing too long caused swelling of the 
knee.  There were reportedly no episodes of dislocation or 
recurrent subluxation.  The veteran related that he worked 
five hours per day pushing food carts.  

On clinical inspection, it was found that the veteran was 
able to do deep knee bends without a problem.  He had full 
range of motion of the right knee without pain.  No swelling 
was detected.  The veteran reported that swelling limited 
motion, after being on his feet for some length of time.  The 
examiner reported no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  Gait was 
normal.  There was no ankylosis.  The right knee exhibited 
full extension and flexion.  Collateral and cruciate 
ligaments were intact.  X-ray examination of the right knee, 
performed in October 1998, revealed normal joint space 
widths, no effusion, and no apparent chondrocalcinosis.  Bony 
structures were intact, and soft tissues were normal in 
prominence and symmetry.  The current clinical diagnosis was 
status post arthroscopic surgery of the right knee.

Associated with the claims file were prison medical records 
reflecting the veteran's treatment from September 1996 to 
July 1999.  They show complaints of recurrent right knee 
pain.  In November 1998, clinical inspection of the right 
knee disclosed slight tenderness medially.  The examiner 
indicated the possibility of imperceptible swelling.  In 
January 1999, it was noted that the right knee appeared 
slightly edematous.  



II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by the 
September 2002 supplemental statement of the case that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was advised that it was his 
responsibility to provide a properly executed release so that 
VA could request the records for him.  The duty to notify of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.



Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA medical 
records, compiled during a period predating the current 
claim, have been associated with the claims file.  The 
claimant has provided authorizations, and his non-VA medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for an 
examination for rating purposes, and one was accorded him.  
He was advised what evidence VA had requested, and notified 
in the statement of the case and supplemental statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

The veteran's service-connected right knee disability stems 
from an injury which produced damage primarily to ligaments 
supporting the joint, as well as a portion of the semilunar 
cartilage.  This type of injury may be rated under Diagnostic 
Code 5257 on basis of the resulting overall impairment in the 
knee, including due to recurrent subluxation or lateral 
instability.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  
And a 30 percent rating is warranted for severe knee 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

An examination in recent years for the purpose of rating the 
veteran's right knee disability demonstrated that the knee 
joint is stable.  Claimed recurrent lateral instability and 
constant swelling of the knee were not substantiated by the 
objective clinical findings.  As even slight recurrent 
subluxation or lateral instability of the knee is not shown, 
a compensable rating under Diagnostic Code 5257 is not 
warranted.  38 C.F.R. § 4.31 (2002).  

In addition to consideration of Diagnostic Code 5257, the 
Board also has considered evaluating the veteran's right knee 
disability under other potentially applicable diagnostic 
codes.  But there is no medical evidence that he has 
arthritis in this knee, so he cannot receive a compensable 
rating based on this and any associated limitation of motion 
under Diagnostic Codes 5003, 5010, 5260 and 5261.  


The veteran also does not have additional functional 
impairment due to pain or painful motion, premature or excess 
fatigability, weakness, or incoordination.  So he cannot 
receive compensation for these type symptoms, either.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

In addition, there is no medical evidence of dislocated 
semilunar cartilage, accompanied by frequent episodes of 
"locking," pain and effusion into the joint, so no basis 
exist for assigning a compensable rating under Diagnostic 
Code 5258.  Further, to the extent that the knee surgery 
during service may have involved removal of semilunar 
cartilage, there is no medical evidence of any symptomatic 
residuals from that procedure.  Hence, there is no basis for 
assigning a compensable rating under Diagnostic Code 5259.  

For all the foregoing reasons, the claim for an increased 
rating for the right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is inapplicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A compensable rating for the right knee disability is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

